Case 2:16-cv-00230-JRG Document 358 Filed 10/30/20 Page 1 of 5 PageID #: 21321




                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF TEXAS
                                      MARSHALL DIVISION


    PACKET INTELLIGENCE LLC,

                      Plaintiff,
            v.

    NETSCOUT SYSTEMS, INC.,                                      Civil Action No. 2:16-CV-00230
    TEKTRONIX COMMUNICATIONS, and                                          (Lead Case)
    TEKTRONIX TEXAS, LLC


                      Defendants.


            JOINT STATUS REPORT FOLLOWING FEDERAL CIRCUIT APPEAL

        Plaintiff Packet Intelligence LLC (“PI”) and Defendants NetScout Systems, Inc.,

Tektronix Communications, and Tektronix Texas, LLC (collectively, “NetScout”) provide the

following Joint Status Report following the resolution of appellate proceedings at the Federal

Circuit1:

                    On September 7, 2018, the Court entered Final Judgment awarding PI:

                     (1) $5,750,000 in compensatory damages per the jury’s verdict (Dkt. 237),

                     (2) enhanced damages of $2,800,000, (3) pre-judgment interest calculated at the

                     five-year U.S. Treasury Bill rate, compounded monthly, adjusting the effective rate

                     with each and every change in said five-year U.S. Treasury Bill rate from the date of

                     first infringement, (4) post-judgment interest on all sums awarded, at the statutory




1
 NetScout’s position is that this Joint Status Report is not due until the conclusion of the parties’
appeals, including petitions for certiorari to the Supreme Court (the filing deadline for which has
not yet passed). Nonetheless, out of an abundance of caution, NetScout has cooperated in the
preparation of this Joint Status Report.
Case 2:16-cv-00230-JRG Document 358 Filed 10/30/20 Page 2 of 5 PageID #: 21322




             rate, from the entry of Final Judgment until paid, (5) an on-going royalty rate of

             1.55% of the revenue received by Defendant produced by the post-verdict infringing

             conduct (use, sales, offers for sale, or importation into the United States) of the

             accused G10 and GeoBlade products through the life of the asserted patents. (See

             Dkt. 307.) In addition, the Court awarded $135,906.20 in taxable costs. (See Dkt.

             345.)

            On June 12, 2019, NetScout filed a Notice of Appeal with the Federal Circuit.

             (Dkt. 347.)

            On July 5, 2019, this Court granted Defendants’ Unopposed Motion to Approve

             Supersedeas Bond and Stay Enforcement of Judgment. (Dkt. 351.)

            On July 14, 2020, the Federal Circuit issued its opinion related to NetScout’s

             appeal holding that “the judgment of the district court is affirmed as to

             infringement, validity, and willfulness.” See Packet Intelligence LLC v. NetScout

             Sys., Inc., 965 F.3d 1299, 1316 (Fed. Cir. 2020). (See Dkt. 352.) Judge Reyna

             dissented-in-part on that grounds that he “would vacate the district court’s judgment

             of patent eligibility and remand for the court to make factual findings as to whether

             the components and operations actually recited in each claim amount to more than

             what was merely routine and conventional in the art.” Id.

            The Federal Circuit further held that “[b]ecause the district court erred in denying

             NetScout’s motion for judgment as a matter of law on pre-suit dam-ages, we reverse

             the district court’s pre-suit damages award and vacate the court’s enhancement of that

             award.” (Id.)

            On September 14, 2020, NetScout filed a Petition for Panel Rehearing or

             Rehearing En Banc with the Federal Circuit concerning:
Case 2:16-cv-00230-JRG Document 358 Filed 10/30/20 Page 3 of 5 PageID #: 21323




                    (1) Must a party object to the admissibility of expert testimony that was

                    immaterial in light of the court’s claim construction order to preserve a

                    challenge to the legal sufficiency of that testimony?

                    (2) Must a company’s highest-level executives personally study the

                    asserted patents to avoid a finding of willful infringement?

            On the same day, PI also filed a Petition for Panel Rehearing or Rehearing En

             Banc concerning:

                    (1) Whether, as in Arctic Cat, remand—not reversal—is warranted,

                        because the burden of proof applied on appeal shifted from what the

                        parties understood below.

                    (2) Whether an accused infringer’s “initial burden of production” under

                        Arctic Cat requires production of evidence that an allegedly unmarked

                        article practices the invention, or is satisfied merely by asserting that

                        an article is not properly marked.

                    (3) Whether 35 U.S.C. §287(a) requires marking not only by a patentee

                        and its agents, but also by mere licensees.

                On October 16, 2020, the Federal Circuit denied both PI’s and NetScout’s

                 Petitions for Rehearing. (See Dkt. 356.)
Case 2:16-cv-00230-JRG Document 358 Filed 10/30/20 Page 4 of 5 PageID #: 21324




Dated: October 30, 2020                    Respectfully submitted,
 /s/ Steven W. Hartsell                    /s/ Melissa Richards Smith
 Paul J. Skiermont (Bar No. 24033073)      Eric Kraeutler (pro hac vice)
 Sarah E. Spires (Bar No. 24083860)        eric.kraeutler@morganlewis.com
 Sadaf R. Abdullah (Bar No. 24093500)      Julie S. Goldemberg (pro hac vice)
 Steven W. Hartsell (Bar No. 24040199)     julie.goldemberg@morganlewis.com
 Alexander E. Gasser (Bar No. 1022659WI)   MORGAN, LEWIS & BOCKIUS LLP
 SKIERMONT DERBY LLP                       1701 Market Street
 1601 Elm Street, Suite 4400               Philadelphia, PA 19103
 Dallas, Texas 75201                       Telephone: 1.215.963.4840
 Tel. (214) 978-6600                       Facsimile: 1.215.963.5001
 Fax (214) 978-6601
 pskiermont@skiermontderby.com             Michael J. Lyons (pro hac vice)
 sspires@skiermontderby.com                michael.lyons@morganlewis.com
 sabdullah@skiermontderby.com              Ahren Hsu-Hoffman
 shartsell@skiermontderby.com              Texas State Bar No. 24053269
 agasser@skiermontderby.com                ahren.hsu-hoffman@morganlewis.com
                                           Thomas Y. Nolan (pro hac vice)
 William E. Davis, III                     thomas.nolan@morganlewis.com
 Texas State Bar No. 24047416              MORGAN, LEWIS & BOCKIUS LLP
 THE DAVIS FIRM, PC                        1400 Page Mill Road
 213 N. Fredonia Street, Suite 230         Palo Alto, CA 94304
 Longview, Texas 75601                     Telephone: 1.650.843.4000
 Telephone: (903) 230-9090                 Facsimile: 1.650.843.4001
 Facsimile: (903) 230-9661
 Email : bdavis@bdavisfirm.com             Melissa Richards Smith
 Counsel for Plaintiff                     Texas State Bar No. 24001351
 Packet Intelligence LLC                   GILLAM & SMITH, LLP
                                           303 South Washington Ave
                                           Marshall, TX 75670
                                           Telephone: (903) 934-8450
                                           Facsimile: (903) 934-9257
                                           melissa@gillamsmithlaw.com

                                           Attorneys for Defendants
                                           Netscout Systems, Inc.,
                                           Tektronix Communications, and
                                           Tektronix Texas, LLC
Case 2:16-cv-00230-JRG Document 358 Filed 10/30/20 Page 5 of 5 PageID #: 21325




                                CERTIFICATE OF SERVICE

       I hereby certify that counsel of record who are deemed to have consented to electronic

service are being served with a copy of this document via the Court’s CM/ECF system per Local

Rule CV-5(a)(3), on this the 30th day of October, 2020.

                                                    /s/ Steven W. Hartsell
